Citation Nr: 1341869	
Decision Date: 12/18/13    Archive Date: 12/31/13

DOCKET NO.  09-24 839	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for a colon polyp disorder.

2.  Entitlement to service connection for sleep apnea.

3.  Entitlement to service connection for a bilateral knee disorder.

4.  Entitlement to service connection for a low back disorder to include as secondary to a bilateral knee disorder.

5.  Entitlement to service connection for hemorrhoids.   


REPRESENTATION

Appellant represented by:	Daniel G. Krasnegor, Attorney



WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

S. Grabia, Counsel


INTRODUCTION

The Veteran served on active duty from July 1971 to July 1974, from August 2002 to July 2003, and from October 2003 to January 2005.  The Veteran also served in the National Guard.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.  

An October 2008 rating decision, in part, denied service connection for sleep apnea.  The previous denial of service connection for a bilateral knee disorder and for a low back disorder were confirmed and continued.

A January 2011 rating decisions denied service connection for a colon polyp condition and hemorrhoids. 

A hearing was held in January 2012, in Waco, Texas, before the undersigned who is rendering the determination in this case.  A transcript of the hearing is in the claims file.

In an April 2012 decision the Board, in part, denied the issues of entitlement to service connection for sleep apnea, a bilateral knee disorder, a low back disorder, and hemorrhoids.   The issue of entitlement to service connection for a colon polyp disorder was remanded by the Board for further development.  

The Veteran appealed the denial of entitlement to service connection for sleep apnea, a bilateral knee disorder, a low back disorder, and hemorrhoids to the United States Court of Appeals for Veterans Claims (Court), which, by Order dated March 2013, granted a Joint Motion for Remand (Joint Motion).  These claims are REMANDED to the RO via the Appeals Management Center in Washington, D.C. 

In addition to the paper claims file, there is a Virtual VA paperless claims file associated with the Veteran's claim.  A review of the documents in such file reveals that they are either duplicative of the evidence in the paper claims file or are irrelevant to the issues on appeal.


FINDING OF FACT

A currently diagnosed colon polyp disorder was first manifested on active duty. Resolving the benefit of the doubt in favor of the Veteran, a colon polyp disorder was incurred during active service.


CONCLUSION OF LAW

The colon polyp disorder was incurred during active service.  38 U.S.C.A. §§ 101, 106, 1101, 1110, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.1, 3.6, 3.102, 3.303, 3.306 (2013).


REASONS AND BASES FOR FINDING AND CONCLUSION

Initially, as the claim for service connection for a polyp disorder is being granted, the decision is favorable to the Veteran and therefore there is no need to review whether VA's statutory duties to notify and assist are fully satisfied as any error would be non-prejudicial.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002); see also 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2012).

I.  Service connection 

Service connection means that the facts, shown by evidence, establish that a particular injury or disease resulting in disability was incurred in the line of duty in the active military service or, if pre-existing such service, was aggravated during service. 38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. §§ 3.303, 3.304 (2013).

Establishing service connection generally requires (1) evidence of a current disability; (2) medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) evidence of a nexus between the claimed in-service disease or injury and the present disability. Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996) (table); see also Hickson v. West, 12 Vet. App. 247, 253 (1999); 38 C.F.R. § 3.303.
Under 38 C.F.R. § 3.303(b), an alternative method of establishing the second and third Shedden/Caluza element is through a demonstration of continuity of symptomatology.  Barr v. Nicholson, 21 Vet. App. 303 (2007).  This avenue of establishing service connection is only available for disorders which are defined by VA as "chronic."  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

In addition, service connection may be granted for any disease diagnosed after service when all the evidence establishes that the disease was incurred in service. 38 C.F.R. § 3.303(d) (2013).

The Board must assess the credibility and weight of all the evidence, including the medical evidence, to determine its probative value, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the claimant. See Masors v. Derwinski, 2 Vet. App. 181   (1992); Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992); Hatlestad v. Derwinski, 1 Vet. App. 164 (1991); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  Equal weight is not accorded to each piece of evidence contained in the record; every item of evidence does not have the same probative value.

In relevant part, 38 U.S.C.A. § 1154(a) (West 2002) requires that VA give "due consideration" to "all pertinent medical and lay evidence" in evaluating a claim for disability or death benefits.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).
The United States Court of Appeals for the Federal Circuit (Federal Circuit) has held that "[l]ay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional." Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); see also Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006) ("[T]he Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence").

Once evidence is determined to be competent, the Board must determine whether such evidence is also credible. See Layno v. Brown, 6 Vet. App. 465, 469 (1994) (distinguishing between competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted")).

Every Veteran shall be taken to have been in sound condition when examined, accepted, and enrolled for service, except as to defects, infirmities, or disorders noted at the time of the examination, acceptance, and enrollment, or where clear and unmistakable evidence demonstrates that the injury or disease existed before acceptance and enrollment and was not aggravated by such service.  See 38 U.S.C.A. § 1111; 38 C.F.R. § 3.304(b).

Here, there was no examination at entry into the second or third period of active duty.  The statute provides that the presumption of soundness applies when a Veteran has been 'examined, accepted, and enrolled for service,' and where that examination revealed no 'defects, infirmities, or disorders.'  38 U.S.C.A. § 1111. Thus, the statute requires that there be an examination prior to entry into the period of service on which the claim is based.  See Smith v. Shinseki, 24 Vet. App. 40, 45   (2010) (citing Crowe v. Brown, 7 Vet. App. 238, 245 (1994)) (holding that the presumption of sound condition 'attaches only where there has been an induction examination in which the later-complained-of disability was not detected' (citing Bagby v. Derwinski, 1 Vet. App. 225, 227 (1991)).  In the absence of such an examination, there is no basis from which to determine whether the claimant was in sound condition upon entry into that period of service on which the claim is based. See Smith v. Shinseki, 24 Vet. App. at 45; see also Crowe, 7 Vet. App. 238.

A pre-existing injury or disease will be considered to have been aggravated during service when there is an increase in disability during service, unless there is a specific finding that the increase in disability is due to the natural progression of the disease.  38 U.S.C.A. § 1153; 38 C.F.R. § 3.306(a).

The presumption of aggravation applies only when pre-service disability increases in severity during service.  Beverly v. Brown, 9 Vet. App. 402, 405 (1996). Aggravation may not be conceded where the disability underwent no increase in severity during service on the basis of all the evidence of record pertaining to the manifestations of the disability prior to, during, and subsequent to service.  38 U.S.C.A. § 1153; 38 C.F.R. § 3.306; Falzone v. Brown, 8 Vet. App. 398, 402 (1995).  See also Davis v. Principi, 276 F.3d 1341, 1345 (Fed. Cir. 2002) (holding that evidence of a temporary flare-up, without more, does not satisfy the level of proof required of a non-combat Veteran to establish an increase in disability). 

Independent medical evidence is needed to support a finding that the preexisting disorder increased in severity in service beyond its natural progression.  See Paulson v. Brown, 7 Vet. App. 466, 470-471 (1995); Crowe v. Brown, 7 Vet. App. 238, 246 (1994).

II. Background 

The Veteran was seen during service in April 2003 for rectal bleeding.

He underwent a colonoscopy in May 2003 which discovered several hyperplastic polyps.  One was removed.  There were no further problems noted and no evidence of colon carcinoma.

The veteran filed a claim for service connection for a polyp condition in March 2010.

In a November 2010 VA examination the Veteran reported entering active duty in 2003.  He subsequently began passing blood in his stool and underwent a colonoscopy in May 2003 which revealed multiple benign colon polyps at the rectosigmoid junction.  It was noted that his mother and maternal grandfather both died from colon cancer.   He reported that, "they found one polyp that looked bad and upwards of in the teens of other polyps."  He reported that he continues to pass blood rectally.  On rectal examination it was noted that this was due to hemorrhoids.  The diagnosis was colon polyps, remote, perceived by colonoscopy.  

The examiner opined that the Veteran's colon polyps were less likely as not (less than 50/50 probability) caused by or as a result of military service.  The rationale was that review of the claims file revealed a family history of colon cancer.  The colonoscopy in service showed multiple benign colon polyps.  The last colonoscopy perfumed diagnosed a single adenoma and multiple hyperplastic polyps which are rarely malignant.  Based on the positive family history of colon cancer; the examiner opined that the Veteran's colon polyps are less likely as not (less than 50/50 probability) caused by or as a result of military service.

In reviewing the VA examination report, the Board determined that the opinion was inadequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The issue of whether a Veteran's condition was hereditary was not relevant to the matter at hand.  

The question in this case is whether the Veteran's colon polyp disorder had its onset during active service or is causally or etiologically related to his active service. 

On Remand the Board ordered a new VA examination with a medical opinion.  The examiner was requested to address the nature and etiology of the Veteran's colon polyp disorder and, opine;

Whether the Veteran had a preexisting colon polyp disorder; and, if so, whether it was aggravated beyond natural progression during the Veteran's second and third periods of service. 
      
If the Veteran did not have a preexisting disorder, the examiner was asked to opine as to whether any colon polyp disorder had its onset during active service, or was causally or etiologically related to active service. 

In a June 2012 VA examination the examiner reviewed the claims file and medical records and examined the Veteran.  The examiner opined that the timeframe in which the Veteran first developed his colon polyp condition cannot be determined clinically.  He stated that:

Based on my clinical experience and judgment, it is years before his rectal bleeding episode and diagnosis in 2003.  It is very clear that the Veteran first manifested his colon polyp condition while on active duty in 2003.   

The concern for the etiology of his colon polyp condition is understandable but cannot be determined with accuracy nor can one say active duty service caused it.  His family history of colon cancer leads one to believe that he is at risk for the same.  Cancer of the colon is also felt to develop from an adenomatous polyp of which one was removed from the Veteran in 2009.  

My opinion is based on the pure fact that the Veteran's condition made itself evident while on active duty.  There is no evidence that the condition manifested itself prior to this.  One can compare this case to an active duty service member experiencing a myocardial infarction.  The etiology of which in the majority of cases is arteriosclerotic coronary artery disease which developed over many years to include beginning as a teenager.  One generally does not pursue the time course of the etiology of arteriosclerotic coronary artery disease but accepts the fact that the individual had an MI while on active duty.  The same can be said for cancers that are diagnosed while on active duty.  

III. Analysis

The Veteran has contended that his colon polyp condition is related to active service.  He testified that he began passing blood in his stool during his second period of active service in April 2003.

In reviewing the evidence of record, and resolving the benefit of the doubt in favor of the Veteran, the Board finds that the Veteran's colon polyp disability was caused by active service.  The Board acknowledges the June 2010 VA examiner's negative nexus opinion.  The examiner based his opinion on the positive family history of colon cancer.  The examination was therefore inadequate as the issue of whether a Veteran's condition was hereditary was not relevant.  The issue was whether the Veteran's colon polyp disorder had its onset during active service or was causally or etiologically related to his active service. 

In June 2012 the VA examiner noted that it was very clear that the Veteran first manifested his colon polyp condition while on active duty in 2003.  He further noted that there was no evidence that the condition manifested itself prior to this.  

Certainly then, resolving all reasonable doubt in the Veteran's favor, it is as likely as not the Veteran's colon polyps condition had its onset during active service or was causally or etiologically related to his active service. 38 C.F.R. § 3.102. See also Alemany v. Brown, 9 Vet. App. 518, 519 (1996); Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); and Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  

Thus, for the reasons described above, the Board concludes that there is a reasonable doubt as to whether the Veteran's current polyps disorder is causally or etiologically related to his period of service.  To the extent that there is any reasonable doubt, that doubt will be resolved in the Veteran's favor.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  Accordingly, the Board concludes that service connection for a polyps disorder is warranted. 


ORDER

Service connection for a colon polyp disorder is granted.


REMAND

The Veteran has asserted that he has had problems with sleep apnea; a bilateral knee disorder; a low back disorder to include as secondary to a bilateral knee disorder; and, hemorrhoids.   Remand is required for compliance with the Court's March 2013 Joint Motion for Remand.  

The Board notes that, VA will provide a medical examination or obtain a medical opinion if the record, including lay or medical evidence, contains competent evidence of a disability that may be associated with an event, injury, or disease that occurred in service, but the record does not contain sufficient medical evidence to decide the claim. 38 U.S.C.A. § 5103A (d) (West 2002); McLendon v. Nicholson, 20 Vet. App. 79 (2006).  The threshold for determining whether the evidence "indicates" that there "may" be a nexus between a current disability and an in-service event, injury, or disease is a low one.  McLendon, 20 Vet. App. at 83. 

Under the circumstances of this case, the Board finds that, the Veteran should be provided VA examinations and opinions by qualified VA examiners which should encompass a review for any and all sleep apnea; bilateral knee; low back; and, hemorrhoids disorders which are shown.  The examiners should provide detailed written discussions of the facts and circumstances as to whether any sleep apnea; bilateral knee; low back; and, hemorrhoids disabilities were caused by any event or injury during active service.  See 38 C.F.R. § 3.159(c) (4) (2013); see also McLendon, 20 Vet. App. 79 (2006).

I.  The Veteran has asserted that his sleep apnea which undisputedly pre-existed service was aggravated by service.   The Veteran testified that during his second period of service, he underwent a new sleep study which determined that he needed a higher pressure setting for his CPAP machine.  He has claimed that this was indicative of his sleep apnea being aggravated during his period of service from 2002 to 2005.  In addition he has provided additional evidence.  A medical opinion by a clinical sleep specialist dated in September 2013 noted, "The worsening of his clinical condition occurred during his military service." She also noted that,"it is more likely than not that there is a medical nexus between [the Veteran's] active duty service and his worsening [obstructive sleep apnea] and co-morbidities."

The Veteran has submitted medical evidence indicating a worsening of his sleep apnea symptoms.  In light of the evidence and the allegations of worsening of the sleep apnea during service, a VA examination is warranted to include an informed medical opinion regarding any aggravation of the pre-existing sleep apnea by service.

II.  The Veteran has asserted that his bilateral knee disorder which apparently was first noted during a pre-deployment examination in August 2002 was aggravated during his subsequent period of service.  

The Court directed the Board to provide an adequate statement of reasons and bases addressing favorable evidence that the bilateral knee disorder was aggravated by service; and, to include a statement, "adequate to enable the appellant to understand the precise basis for the decision, as well as to facilitate informed review in this Court."  

The Veteran has submitted medical evidence indicating a worsening of his bilateral knee symptoms.  In light of the evidence and the allegations of worsening of the bilateral knee disorder during service, a VA examination is warranted to include an informed medical opinion addressing the favorable evidence that the pre-existing bilateral knee disorder was aggravated by service.

III.  The Veteran has asserted that his low back disorder was caused by service, to include as secondary to a bilateral knee disorder.  The Court has found this claim for service connection for a low back disorder to be inextricably intertwined with the bilateral knee disorder and as such should be adjudicate with the bilateral knee claim.

IV.  The Veteran has asserted that hemorrhoids were first diagnosed during service in April 2003 and continue to the present time.  

The Court noted that the April 2012 Board decision determined that the service medical records (SMRs), "are completely absent for any indication of hemorrhoids," and the first objective evidence of hemorrhoids was in 2010.  This conclusion was made notwithstanding an April 2003 SMR noting, "new onset of hemorrhoids."  Additionally, a September 2003 SMR noted hemorrhoids and rectal bleeding over the past few months.  

The Court remanded the April 2012 Board decision noting that the Board must conduct a critical examination of the justification for its decision.  

The SMRs contain medical evidence indicating the existence of hemorrhoids during service; while, the Board determined there was no indication of hemorrhoids during service.   In light of the evidence, a VA examination is warranted to include an informed medical opinion addressing the favorable evidence of the existence of hemorrhoids during service; the contradicting Board's determination of the absence of hemorrhoids until 2010; and, and the current status of any hemorrhoid disorder.  

Accordingly, this appeal is REMANDED for the following actions:

1.  The Veteran should be afforded an appropriate VA examination to determine the origin and nature of his sleep apnea disorder.  The claims folder and a copy of this remand must be made available to and reviewed by the examiner.  All indicated studies should be performed.  The examiner must be informed that sleep apnea is shown to have existed prior to entry onto his second period of active duty.  

Specifically, the examiner should address whether it is as least as likely as not (50 percent probability or greater) that there was an increase in the severity of the preexisting sleep apnea during service.   If such increase is found, the examiner must address the likelihood that any such increase was the result of the natural progression of the sleep apnea.  

A full and complete explanation for all opinions expressed is required.  Supporting rationale must be provided with each requested opinion and a review of all supporting evidence must be discussed.  If the examiner cannot provide an opinion without resorting to mere speculation, such should be so stated along with supporting rationale.  In so doing, the examiner shall explain whether the inability to provide a more definitive opinion is the result of a need for additional information, or that he or she has exhausted the limits of current medical knowledge in providing an answer to the particular question. 

2.  The Veteran should be afforded an appropriate VA orthopedic examination to determine the origin and nature of his bilateral knee disorder.  The claims folder and a copy of this remand must be made available to and reviewed by the examiner.  All indicated studies should be performed.  The examiner must be informed that a bilateral knee disorder is shown to have existed prior to entry onto his second period of active duty.  

The examiner must opine as to whether it is as least as likely as not (50 percent probability or greater) that there was an increase in the severity of the preexisting bilateral knee disorder during service.  If such increase is found, the examiner must address the likelihood that any such increase was the result of the natural progression of the bilateral knee disorder.  A full and complete explanation for all opinions expressed is required.

The examiner is also asked to determine whether the low back disorder was at least as likely as not (a 50 percent probability or greater) etiologically related to service, or was caused or chronically worsened by the bilateral knee disorder. 

A full and complete explanation for all opinions expressed is required.  Supporting rationale must be provided with each requested opinion and a review of all supporting evidence must be discussed.  If the examiner cannot provide an opinion without resorting to mere speculation, such should be so stated along with supporting rationale.  In so doing, the examiner shall explain whether the inability to provide a more definitive opinion is the result of a need for additional information, or that he or she has exhausted the limits of current medical knowledge in providing an answer to the particular question. 

3.  The Veteran should be afforded an appropriate VA examination to determine the origin and nature of any hemorrhoids that may be present.  Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed.  The examiner is requested to review all pertinent records associated with the claims file, including the Veteran's service treatment records, post-service medical records, and statements.

The examiner should address whether the Veteran currently has hemorrhoids or residuals thereof.  For any hemorrhoids or residuals thereof identified, the examiner should provide an opinion as to whether it is as least as likely as not (50 percent probability or greater) that the disorder is etiologically related to service.

It should be noted that the Veteran's service treatment records show that he was assessed as having "new onset of hemorrhoids," in April 2003.  In a September record hemorrhoids and rectal bleeding were noted over the past few months.  A prior review indicated no post service medical evidence of hemorrhoids until approximately 2010.  If there is a medical basis to support or doubt the history provided by the appellant, the examiner should provide a fully reasoned explanation.

A clear rationale for all opinions would be helpful and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.    Supporting rationale must be provided with the opinion. If the examiner cannot provide an opinion without resorting to mere speculation, such should be so stated along with supporting rationale.  In so doing, the examiner shall explain whether the inability to provide a more definitive opinion is the result of a need for additional information, or that he or she has exhausted the limits of current medical knowledge in providing an answer to the particular question. 

4.  The RO/AMC should thereafter readjudicate the claims.  If any benefit sought on appeal remains denied, the Veteran and his representative should be provided a supplemental statement of the case (SSOC). The SSOC must contain notice of all relevant actions taken on the claims for benefits, to include a summary of the evidence received, and any evidence not received, and all applicable laws and regulations considered pertinent to the issues currently on appeal.  A reasonable period of time should be allowed for response before the appeal is returned to the Board.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded. Kutscherousky v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment. The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner. See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).


____________________________________________
Thomas H. O'Shay 
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


